Citation Nr: 0304262	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-17 487	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis status post avulsion chip fracture, left distal 
malleolus, currently rated as 10 percent disabling.  

2.  The propriety of the initial noncompensable evaluation 
assigned for soft tissue swelling, right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
September 1992, with an additional 3 months and 18 days of 
active service noted on her DD-214.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating action that 
denied an increased rating for service-connected left ankle 
disability and granted service connection and assigned a 
noncompensable evaluation for soft tissue swelling of the 
right foot, from July 11, 1998.  A notice of disagreement was 
received in September 1998.  A statement of the case was 
issued in September 1998.  The veteran filed an appeal in 
October 1998.  

In April 2000, the Board remanded the claims on appeal to the 
RO for additional development, to include a VA orthopedic 
examination.  That development has since been completed.  
However, as the denial of each claim was continued, these 
matters are once again before the Board for appellate 
consideration.  

As the appeal regarding the initial evaluation assigned for 
the service-connected soft tissue swelling of the right foot 
involves an original claim, the Board has framed the issue as 
shown on the title page of this decision.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Although the veteran subjectively complains of 
experiencing pain and instability, necessitating an ankle 
brace, a built up shoe, and, occasionally, crutches during 
flare-ups, the veteran's service-connected left ankle 
disability is manifested objective evidence of occasionally 
limited ankle motion, along with minimal, if any, pain on 
motion, and tenderness to palpation.  Even considering 
functional loss due to pain and instability, no more than 
overall moderate limitation of motion is shown.  

3.  Since the July 1998 effective date of the grant of 
service connection, the veteran's soft tissue swelling of the 
right foot, which appears to be accompanied by right foot 
pain, has not been shown, objectively, to result in any 
functional loss.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for the service-connected traumatic arthritis, 
status post avulsion chip fracture of the left distal 
malleolus, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3. 4.7, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5270, 5271, 5272, 
5273, 5274 (2002). 

2.  As the initial noncompensable rating assigned following 
the grant of service connection for soft tissue swelling of 
the right foot was proper, the criteria for a higher initial 
evaluation are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A ,5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the September 1998 statement of the case and 
the May 2002 supplemental statement of the case, the veteran 
and her representative have been furnished the pertinent laws 
and regulations governing the claim and the reasons for the 
denial.  Hence, the veteran has been informed of the 
information and evidence needed to substantiate the claim, 
and afforded opportunities to present such information and 
evidence.  The Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159 (b)).  By an August 2001 letter, the RO 
informed the veteran and her representative of the notice and 
duty to assist provisions of the VCAA.  The September 1998 
rating decision and statement of the case and the May 2002 
supplemental statement of the case discussed what the 
evidence had to show to establish an increased rating, what 
medical and other evidence the RO had obtained and which 
requests for records had yielded negative responses, and what 
information or evidence the veteran could provide in support 
of the claim.  Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has submitted medical evidence in 
support of her claim.  In her notice of disagreement dated in 
September 1998, she reported that all treatment records were 
located at the VA medical center in Columbia, South Carolina.  
The RO has undertaken reasonable and appropriate efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate her claim, to include obtaining such VA 
outpatient clinical records and arranging for the veteran to 
undergo VA examinations in July 1998, September 2001 and 
February 2002.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Specifically regarding the claim for an initial compensable 
evaluation for soft tissue swelling of the right foot, the 
Board notes that this matter was remanded to the RO in April 
2000.  Thereafter, the veteran was afforded a new VA 
examination in September 2001 and a follow-up examination in 
February 2002.  By supplemental statement of the case issued 
in May 2002, the RO continued the denial of her claim.  The 
statement of the case issued in September 1998 and the 
supplemental statements of the case of May 2002 do not 
explicitly reflect consideration of the propriety of the 
initial rating, or include discussion of whether "staged 
rating" would be appropriate in the veteran's case.  
However, the Board does not consider it necessary to remand 
this claim to the RO for issuance of a statement of the case 
addressing this issue.  This is because the claims file 
reflects consideration of additional evidence in light of the 
applicable rating criteria at various points during the 
appeal.  Thus, the RO effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence..  The Board considers this to be 
tantamount to a determination of whether a "staged rating" 
is appropriate; thus, the Board finds that another remand of 
any of the issues on appeal would not be productive, as it 
would not produce a markedly different analysis on the RO's 
part, or give rise to markedly different arguments on the 
veteran's part.

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits. 

II.  Applicable Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based, as far 
as is practicable, upon the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the evaluations to be assigned to the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue-as with the 
veteran's left ankle disability-it is present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).   However, when the 
question for consideration is the propriety of the initial 
evaluation assigned-such as with veteran's right foot 
disability, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

A.  Increased Rating for Left Ankle Disability:

1.  Background

The veteran's service medical records reflect that in 
December 1984, she was treated for a sprained left ankle.  A 
February 1989 x-ray examination showed an old chip fracture 
of the left distal malleolus.  An April 1989 x-ray 
examination showed no evidence of fracture but there was a 
small bony density seen distally to the medial malleolus.  
Service medical records up until the time of discharge showed 
continued complaints of left ankle pain.  

Service connection for status post avulsion chip fracture 
left distal medial malleolus with degenerative joint disease 
on x-ray was granted, and a 10 percent disability evaluation 
assigned, by original rating action of April 1993.

In June 1998, the veteran claimed that her service-connected 
left ankle disability had worsened.  

On VA examination in July 1998, the veteran complained of 
left ankle and right foot pain.  The left ankle was tender on 
palpation along the medial and lateral distal malleolar 
areas.  She had good range of motion with dorsiflexion to 15 
degrees, plantar flexion to 30 degrees, pronation to 10 
degrees, and supination to 30 degrees.  The left ankle was 
neurovascularly intact with 5/5 motor strength and normal 
sensation.  The veteran had minimal swelling at the dorsum of 
the right foot.  There was tenderness along all metatarsals 
but full range of motion of all the toes.  Motor strength was 
5/5 for the right foot. Sensation was intact and she had good 
capillary refill in all her toes.

A February 1999 examination by the veteran's private 
physician shows the veteran had minimal pain with range of 
motion of the ankle.  There was no instability to drawer or 
valgus/varus stress of the hindfoot.  She was tender at the 
tip of the lateral malleolus and also in the area of the 
deltoid medially.  Plantar flexion and eversion of the foot 
was not painful and showed good strength.  X-rays were 
essentially unremarkable.  The physician suggested that based 
on the veteran's complaints of chronic pain "sitting work" 
would probably be less likely to bother her ankle.  However 
based on the objective findings, he could not say that the 
veteran had to be put on light work although it would not be 
unreasonable to do sitting work if possible.  In May 1999, 
she was seen with complaints of left ankle pain and swelling.  

A VA X-ray of the left ankle in November 1999 revealed no 
joint incongruity, malalignment or fracture injury.  
Examination of the left tibia and fibula showed no 
significant arthritic change or malalignment.  No fracture or 
stress injury was identified.  

A VA outpatient treatment note of September 2000 reflects the 
veteran's report that left ankle pain was worsened after 
weightbearing activities or prolonged standing.  However, she 
noted that her pain had been significantly reduced through 
the use of Gabapentin.  Examination showed a normal gait, 
with no evidence of swelling, clubbing or edema.  She was 
assessed with left posterior tibial neuralgia.  A September 
2000 electromyography study showed a normal posterior tibial 
nerve.  

During a VA examination in September 2001, the veteran 
reported that her ankle pain had worsened since the previous 
VA examination.  She reportedly wore an ankle brace at all 
times to prevent instability.  She had special orthotic shoe 
inserts to help with her gait.  She stated that she 
occasionally had to use crutches for ambulation when she had 
a flare-up.  Additionally, she reported pain and swelling 
upon prolonged standing.  Examination of the left ankle 
revealed tenderness to palpation around the tibiotalar joint, 
medially, laterally and anteriorly.  She produced plantar 
flexion from 0 to 30 degrees and dorsiflexion to 0 degrees.  
There was no eversion or inversion laxity.  She had normal 
sensation and good muscle strength.  X-ray of the left ankle 
revealed well-maintained joint spaces; there were no 
effusions or additional findings.  The assessment was left 
ankle status post fracture with symptoms consistent with 
moderate post-traumatic arthritis with decreased range of 
motion and significant tenderness to palpation and requiring 
an ankle brace and orthotics for ambulation.  

On follow-up examination in February 2002, the examiner noted 
tenderness to palpation, which was in nonanatomic locations 
around her left ankle, and above and below her ankle.  She 
was able to accomplish dorsiflexion to 20 degrees, and 
plantar flexion to 40 degrees.   There was negative tilt, and 
anterior drawer sign.  Neurovascularly she was intact 
distally.  The examiner noted that the veteran's September 
2001 x-rays showed no intra-articular pathology of the left 
ankle.  He opined that her complaints were completely out of 
proportion with her previous ankle injury of an evulsion 
fracture, and out of proportion to physical examination 
findings.  

2.  Analysis

The veteran contends that she is entitled to a rating greater 
than the currently assigned 10 percent for her service-
connected left ankle disability.  However, for the reasons 
set forth below, the Board must conclude that the veteran is 
not entitled to a higher rating for this disability.

The veteran's left ankle disability is evaluated under 
Diagnostic Code 5010-5271, which indicates traumatic 
arthritis rated on the basis of limited right ankle motion 
under Diagnostic Code 5271.  See 38 C.F.R. § 4.7; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  Under Diagnostic 
Code 5271,  moderate limitation of motion of an ankle 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires marked limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The average normal range of motion of 
the ankle is from 0 to 20 degrees on dorsiflexion, and from 0 
to 45 degrees on plantar flexion.  38 C.F.R. § 4.71, Plate 
II.

In the instant case, clearly reflects that the veteran may 
occasionally have some range of motion loss in the left 
ankle.  As indicated above, on examination in June 1998, 
range of motion was slightly limited on both dorsiflexion and 
plantar flexion, and in February 2002, range of motion was 
essentially normal.  While the report of the examination in 
September 2001 reveals that the veteran was unable to 
accomplish any movement on dorsiflexion, this veracity of 
this finding is questionable, particularly in light of the 
contemporaneous x-ray findings (unremarkable), the September 
2001 examiner's overall assessment of a "moderate" 
condition, and the February 2002 examiner's subsequent 
comments that the veteran's complaints were completely out of 
proportion to the initial injury and physical examination 
findings.  Hence, the Board finds that the June 1998 and 
February 2002 provide more reliable evidence as to the 
veteran's actual range of motion loss.  Moreover, while the 
veteran's left ankle disability also results in tenderness to 
palpation (noted by all examiners), the veteran clearly is 
able to accomplish motion with minimal, if any pain-minimal 
pain on motion was noted by the February 1999 private 
examiner, but none of the VA physicians indicated the 
presence of pain on motion.  Notwithstanding the veteran's 
complaints of pain and notations of instability, few 
significant clinical findings have been objectively noted, 
and such findings appear consistent with no more than the 
currently assigned 10 percent evaluation.  .

While the veteran could, conceivably, experience functional 
loss in addition to that shown objectively, with repeated use 
or during flare-ups (a VA outpatient treatment note of 
September 2000 reflects the veteran's report that left ankle 
pain was worsened after weight bearing activities or 
prolonged standing), the Board finds that, in this case, 
assignment of the current 10 percent evaluation for moderate 
overall limitation of motion-when no more than slight is 
objectively shown--contemplates such additional functional 
loss.  Despite the veteran's assertions of pain and 
instability, necessitating the use of an ankle brace, a built 
up shoe, and, occasionally, the use of crutches during flare-
ups, there simply is no persuasive, objective evidence to 
indicate that even during periods of increased disability, 
the veteran experiences pain and instability that is so 
disabling as to result in marked limitation of ankle motion, 
which is required for the maximum 20 percent evaluation.  The 
fact that an ankle brace has been prescribed and the 
September 2001 examiner's assessment as to the need for an 
ankle brace/crutches appeared to be based on the veteran's 
own reported history, and the Board again points to the 
February 2002 examiner's comments that the veteran's 
subjective complaints were out of proportion to the objective 
medical findings.  

Thus, the Board finds that assignment of a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5271.  
Additionally, the Board finds that no other potentially 
applicable diagnostic code would result in a higher 
evaluation for the veteran's left ankle disability.  In the 
absence of evidence ankylosis, deformity or malunion of the 
os calcis or astragulus, or an astragalectomy, a higher 
evaluation is not assignable under Diagnostic Codes 5270/ 
5272, 5273, or 5274, respectively.  

Additionally, the Board finds that there is no showing that 
the left ankle disability is so exceptional or unusual to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the Statement of the Case).  In this regard, the Board notes 
that the disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
treatment hospitalization, or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board must conclude that a 
rating greater than the currently assigned 10 percent for 
left ankle disability is not warranted, and that the claim 
for an increased rating must therefore be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).



B.  The Initial Nocompensable Rating for Soft Tissue Swelling 
of the Right Foot

1.	Background

Historically, the veteran did not file a claim seeking 
service connection for her right foot disability.  Rather, an 
x-ray examination of June 1998 showed soft tissue swelling 
over the dorsum of the right foot.  Later, on VA examination 
in July 1998, the veteran reported the onset of right foot 
pain and swelling of the right dorsum.  Examination showed 
minimal edema at the dorsum of her right foot.  There was 
tenderness along all the metatarsals.  However, she had full 
range of motion of all of her toes at the metatarsophalangeal 
joint, with 15 to 20 degrees of dorsiflexion and 60 degrees 
of plantar flexion.  She had 5/5 motor strength for her 
extensor hallucis longus and flexor hallucis longus and 
normal sensation.  The examiner opined that the veteran's 
right foot pain might be due to problems with weight transfer 
as a result of her left ankle disability.  

A September 1998 rating decision granted service connection 
for soft tissue swelling of the right foot as secondary to 
the service-connected condition of traumatic arthritis of the 
left ankle.  A noncompensable evaluation was assigned, 
effective as of July 11, 1998.  

In a November 1998 VA podiatry clinic note, the veteran 
reported left and right foot and ankle pain.  The right foot 
symptoms were described as mild as compared to the left ankle 
condition.  

The report of a November 1999 X-ray, orthopedic clinic note 
of February 2000, and report of occupational therapy 
consultation in July 2000 reveal no complaints or findings 
pertinent to foot swelling. 

On VA examination in September 2001, the veteran reported 
pain and swelling in her feet when standing for prolonged 
periods of time.  She stated that the pain in her right foot 
was much better, but would occasionally bother her when she 
put a lot of weight on the right side.  The right foot was 
non-tender to palpation and there was normal motion of the 
ankle, hind foot and fore foot.  There was normal strength 
and intact sensation.  An X-ray examination of the right foot 
showed a small amount of calcaneal spurring.  The joint 
spaces were well preserved.  The examiner opined that there 
were no apparent and current abnormalities of the right foot.  

On VA examination in February 2002, she was found to have 
greater trochanteric bursitis of the right.  However, the 
examiner opined that such could not be related to the 
veteran's other lower extremity maladies or complaints and 
was often the result of employment that required prolonged 
standing or walking.  

2.  Analysis

The veteran contends that her service-connected soft tissue 
swelling of the right foot disability is more severe than the 
initial noncompensable rating assigned at the time of the 
initial grant of service connection indicates.

The veteran's service-connected soft tissue swelling of the 
right foot is rated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5284, indicating that it is an 
unlisted condition rated as analogous to foot injury under 
Diagnostic Code 5284.  See 38 C.F.R. §§ 4.20, 4.27.  Under 
Diagnostic Code 5284, a 10 percent evaluation is warranted 
for moderate foot injuries, a 20 percent evaluation warranted 
for moderately severe foot injuries, and a 30 percent 
evaluation warranted for severe foot injuries.  

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the preponderance of the 
evidence is against the claim for an initial compensable 
rating for right foot swelling.  

The record essentially reveals that, since the July 1998 
effective date of the grant of service connection, the 
veteran's soft tissue swelling of the right foot, which 
appears to be accompanied by right foot pain, has not been 
shown, objectively, to result in any functional loss.  In 
this regard, the Board notes that while the veteran's right 
foot was swollen and painful on VA examination in July 1998, 
there is no assessment of any functional loss associated with 
those symptoms.  Subsequent to the July 1998 VA examination 
there is a scarcity of complaints noted in outpatient 
treatment regarding her right foot condition.  As noted 
above, the report of a November 1999 X-ray, orthopedic clinic 
note of February 2000, and report of occupational therapy 
consultation in July 2000 reveal no complaints or findings 
pertinent to foot swelling. When the right foot was examined 
on VA examination in September 2001, the examiner considered 
the veteran's complaints; however, there was no residual 
disability noted-in fact, the examiner specifically noted 
that there were no current abnormalities of the right foot.  
While the February 2002 examiner commented about bursitis, 
his report includes no findings as to right foot swelling-
the only right foot impairment for which the veteran is 
service connected.  

In the absence of any competent evidence of at least moderate 
overall foot disability, there is no basis for assignment of 
a compensable evaluation for the veteran's service-connected 
right foot swelling at any stage since the effective date of 
grant of service connection under Diagnostic Code 5284.  The 
rating schedule authorizes the assignment of a zero percent 
(noncompensable) evaluation in every instance, such as this 
one, in which the requirements for the minimum compensable 
evaluation are not met, and the diagnostic code does not 
provide for a noncompensable evaluation.  See 38 C.F.R. 
§ 4.31.  Moreover, in the absence of evidence of any 
functional loss associated with the service-connected right 
foot swelling, the record presents no basis for consideration 
of a compensable of evaluation under any other diagnostic 
code (see 38 C.F.R. § 4.71a) or on an extra-schedular basis 
(see 38 C.F.R. § 3.321(b)(1)).  

In view of the foregoing, the RO's assignment of an initial 
noncompensable evaluation for soft tissue swelling of the 
right foot was proper, and the claim for a higher initial 
evaluation must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55-57.



ORDER

An increased rating for traumatic arthritis, status post 
avulsion chip fracture of the left distal malleolus, is 
denied.  

An initial compensable evaluation for soft tissue swelling of 
the right foot is denied.  


                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

